Citation Nr: 0305958	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  99-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 



INTRODUCTION

The veteran had active service from January 1949 to 
February 1953.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
to the VARO in Huntington, West Virginia, for further 
development.  The record reflects that, pursuant to the 
remand, among other things, service connection for bilateral 
hearing loss was granted and a 20 percent disability rating 
was assigned, effective August 28, 1998.  

Evidence of record reflects the veteran requested a hearing 
before the Board in Washington, D.C., in an undated VA 
Form 9, which was forwarded by the RO and received by the 
Board in February 2003.  The veteran expressed his belief 
that the evidence reviewed was not complete.  (The record 
reflects that the veteran appeared before the undersigned for 
a hearing at the Board in Washington, D.C., on January 22, 
2001.)  Attempts were made by the Board to contact the 
veteran by telephone to further clarify his request, but no 
phone number was found for the veteran.  An attempt was made 
to contact the veteran through his Congressman's office, but 
that office was not able to get in touch with the veteran's 
caseworker.  In view of the disposition below, the 
undersigned finds the motion for a hearing at the Board is 
rendered moot. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The competent medical evidence in the record as to 
whether the veteran has asbestosis, which is of service 
onset, is at least in equipoise.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran has asbestosis which was occurred 
during his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This provides new statutory requirements regarding 
notice to a veteran and his representative, and specifies 
duties to assist in the development of a claim.  Because the 
decision herein grants the benefit sought, the veteran 
requires no further assistance in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is that doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove a claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the evidence prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 19, 54 (1990).

A review of the service medical records shows unit morning 
reports indicating the veteran was sick in May 1951.  No 
elaboration was provided.  No further service medical records 
are available.  

The post service medical records reflect that on VA 
examination in October 1986, the veteran's chest and 
respiration were normal.  Lung fields were clear throughout 
to percussion and auscultation.  

The veteran's initial claim for service connection for 
asbestosis was received in June 1989.  Received in 
conjunction with the claim were reports of VA outpatient 
treatment records dated between 1982 and 1989.  These show 
that the veteran was treated for shortness of breath as early 
as May 1985.  A history of cigarette smoking was noted.  A VA 
hospital record dated in March 1987 reflected the veteran was 
hospitalized due to pneumonitis of the right lung base and 
possible pericarditis.  

At the time of VA examination in August 1989, the veteran 
reported a history of asbestosis.  However, clinical and 
X-ray studies were normal.  

Subsequent medical records include the report of a visit in 
October 1990.  At that time, the veteran gave a history of 
asbestos exposure and reported that he had asbestosis.  
Clinical examination reflected chest X-ray studies showing no 
active cardiopulmonary disease.  The assessment made was that 
of a history of asbestosis.  

Additional records include the report of a June 1993 
outpatient visit.  At that time, the veteran stated he had 
quit smoking, but he indicated that until 1990 he had smoked 
up to four packs of cigarettes a day.  A pertinent assessment 
was made of probable asbestosis based on history.

In December 1994, the veteran indicated that he had worked in 
construction until 1975 and he related asbestos exposure 
during his employment from various products used.  He further 
related that he had resumed smoking, despite having quit on 
several occasions in the past.

The veteran was accorded an examination by VA in 
February 1995.  He stated he had been exposed to asbestos in 
service and also during his construction employment following 
service.  Pulmonary function testing showed moderate 
obstructive disease.  A final examination diagnosis was 
chronic obstructive pulmonary disease without evidence of 
asbestosis. 

Additional medical evidence includes the report of a VA 
respiratory examination accorded the veteran in 
February 1998.  He was given a diagnosis of severe chronic 
restrictive pulmonary disease.  The examiner noted that the 
veteran reported having been exposed to asbestos for about 
four months while in the military.  It was reported that 
chest X-ray studies until 1995 showed no active 
cardiopulmonary disease.  Current studies, however, showed 
mild interstitial fibrosis.  There was no evidence of 
mediastinal or plural calcification, findings which the 
examiner noted were more characteristic of asbestosis.  
Notation was made that, according to the veteran himself, he 
had worked as a carpenter prior to service in a construction 
company and had been exposed to dust particles.  Also, 
notation was made that the veteran had been a heavy smoker 
for many years.  The examiner stated that, while the chest 
X-ray study, a CT scan, and pulmonary function testing were 
all compatible with chronic interstitial fibrosis, and 
restrictive pulmonary disease, with the absence of 
mediastinal or pleural calcification, it was "not likely" 
that the veteran had asbestosis.  The examiner reported the 
claims file had been made available to and reviewed by him.  

However, medical evidence also includes an April 2001 
statement from a VA physician indicating that the veteran's 
chronic obstructive pulmonary disease was "at least as likely 
as not to be a result of his asbestos exposure in the 
military service."  Attached with the physician's statement 
was a report of pulmonary function testing accorded the 
veteran in March 2001.  An impression was made of severe 
obstructive ventilatory defect with marked reduction in 
diffusion capacity of carbon monoxide testing, suggestive of 
extreme parenchymal injury.  


Analysis

Based on a review of the entire evidence of record, the Board 
finds that the evidence is at least in equipoise in the 
question of the etiology of a chronic respiratory disorder.  
Under these circumstances, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  It is, 
therefore, the opinion of the Board that service connection 
for asbestosis is in order.  While a VA physician stated in 
February 1998 that it was not likely that the veteran had 
asbestosis, the veteran's primary care physician opined in 
April 2001 that the veteran's chronic obstructive pulmonary 
disease was at least as likely as not a result of his 
reported asbestos exposure in service.  The physician's 
statement was accompanied by pulmonary function testing given 
the veteran in March 2001, which showed severe obstructive 
ventilatory defect, with a marked reduction in diffusion 
capacity testing suggestive of extreme parenchymal injury.  
The physician's opinion, while not accompanied by any 
detailed rationale, is the most recent medical evidence of 
record, and it was accompanied by the report of the pulmonary 
function testing showing respiratory impairment with 
indications of extreme parenchymal injury.  These medical 
findings put the evidence at least in equipoise.  
Accordingly, the veteran prevails.  


ORDER

Service connection for chronic obstructive pulmonary disease 
as a result of asbestos exposure in service is granted.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

